Bao, C. J.
In accordance with stipulation of counsel that the merchandise marked “A” covered by the foregoing protests consists of bicycle horns similar in all material respects to those the subject of Sherwin International, Inc. v. United States (54 Cust. Ct. 466, Abstract 69382), and that the merchandise marked “B” covered by the foregoing protests -consists of bicycle horns similar in all material respects to those the subject of G. Joannou Cycle Co., Inc. v. United States (46 Cust. Ct. 172, C.D. 2253), the claims of the plaintiffs were sustained.